Case 2:19-cv-07934-CCC-SCM Document 9 Filed 04/12/19 Page 1 of 2 PageID: 41



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 ANNA ARAGONA, on behalf of herself and
                                                 Case No. 2:19-cv-07934
 all others similarly situated,

                     Plaintiff(s),

 vs.

 RETRIEVAL MASTERS CREDITORS                      RULE 7.1 DISCLOSURE STATEMENT
 BUREAU, INC., and JOHN DOES 1-25,

                     Defendant(s).

 RETRIEVAL MASTERS CREDITORS
 BUREAU, INC.,

                     Third-Party Plaintiff,

 vs.

 DAVID SUSSMAN,

                     Third-Party Defendant.

       Pursuant to Rule 7.1, Defendant Retrieval Masters Creditors Bureau, Inc., by and through

its undersigned counsel, hereby submits the following disclosure statement:

       1. No publicly held corporation owns 10% or more of Retrieval Masters Creditors

           Bureau, Inc.

       A supplemental disclosure statement will be filed upon any change in the information

provided herein.
Case 2:19-cv-07934-CCC-SCM Document 9 Filed 04/12/19 Page 2 of 2 PageID: 42



Dated: April 12, 2019

                                   GORDON REES SCULLY MANSUKHANI, LLP
                                   Attorneys for Defendant/Third-Party Plaintiff
                                   Retrieval Masters Creditors Bureau, Inc.

                               By: s/ Peter G. Siachos
                                   Peter G. Siachos, Esq.
                                   18 Columbia Turnpike, Suite 220
                                   Florham Park, NJ 07932
                                   Telephone: (973) 549-2500
                                   Facsimile: (973) 377-1911
                                   Email: psiachos@grsm.com




                                      2
